Citation Nr: 1200896	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Waldo County General Hospital on April 3, 2009.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from February 1972 to December 1973.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Togus, Maine.  

In August 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  After the hearing, the appellant was provided an additional 30 days to submit evidence.  He did submit additional private medical records in August 2011, within the time specified, and he waived his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2011).  The Board accepts this evidence for inclusion in the record.  

The appeal is REMANDED to the VAMC in Togus, Maine.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a septoplasty operation at Waldo County General Hospital on April 3, 2009.  The surgery was performed for polypoid sinusitis that was described as "severe" at the time.  He was discharged from the hospital on the same day as the surgery. 

The Veteran contends that his surgery was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. He also asserts that VA facilities were not feasibly available at the time of the hospitalization.  In this regard, he has stated that VA medical personnel at the VAMC in Togus, Maine, informed him several days prior to his surgery that they could not perform the surgery for one to two weeks.  The Veteran contends that his condition was urgent and that he did not want to wait.  See August 2011 hearing testimony at pages 8-9.  

VA did not authorize payment or reimbursement for his private surgical expenses on April 3, 2009, and he appears to have Medicare insurance.  See treatment letters of Dr. E.M. (initials used to protect the Veteran's privacy), dated July 2009 and March 2010.  The Veteran's physician seeks reimbursement for the cost of the surgical procedure not covered by Medicare.  

At the time of his private surgery, the Veteran was service-connected for posttraumatic stress disorder (PTSD) at 100 percent.  The Board notes that later in the day on April 3, 2009, the Veteran was separately hospitalized for anxiety and agitation related to his service-connected PTSD.  VA conceded that this particular hospitalization was emergent in nature, such that VA already approved reimbursement for that particular unauthorized hospitalization.  Therefore, the latter hospitalization for his PTSD on April 3, 2009, is not at issue in the present case.  

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2011); 38 C.F.R. § 17.52(a) (2011).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private surgical hospitalization on April 3, 2009.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is not warranted.  In short, the issue of prior authorization is not applicable here. 

When the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  The changes also apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the amended versions of 38 U.S.C.A. § 1725 and § 1728 will be considered, since the Veteran's surgical hospitalization occurred on April 3, 2009, subsequent to the October 2008 effective date of the amendments.  

Upon review of the laws and evidence, however, the Board finds that additional development of the evidence is required. 

First, the RO must determine whether the Veteran's service-connected PTSD is permanent and total in nature.  Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2011); 38 C.F.R. § 17.120(a) (2011).  In the present case, the Veteran has a total 100 percent rating for his PTSD; however, it is unclear whether the Veteran's PTSD is permanent in nature.  See June 2005 rating decision and October 2009 Statement of the Case (SOC).  

If it is determined by the RO that his PTSD is permanent in nature, then 38 U.S.C.A. § 1728 applies because he would meet the requirement of being a Veteran who is permanently and totally disabled as a result of a service-connected disability.  See 38 C.F.R. § 17.120(a)(3) (2011).   However, if it is determined that his PTSD is not permanent in nature, then 38 U.S.C.A. § 1725 applies, pursuant to the Veterans Millennium Health Care and Benefits Act.  See 38 C.F.R. § 17.1000 (2011).   

Second, the Veteran and his private physician should be contacted to clarify and submit evidence regarding the Veteran's Medicare Part A and Part B coverage.  They should be asked to submit evidence of the specific amount of his surgical expenses from April 3, 2009, that were not covered by Medicare.  It should be ascertained whether that outstanding amount constitutes a copayment, deductible or uncovered charges.  

Third, a remand is required to secure outstanding VA treatment records.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  The Veteran has stated that he visited the VAMC in Togus, Maine, sometime in March 2009 or April 2009 prior to his surgery to inquire if the VA would perform the septoplasty.  The Veteran contends that VA medical personnel at the VAMC in Togus, Maine, informed him that they could not perform the surgery for one to two weeks.  These VA records have not been obtained and associated with the claims folder.  Such records, if they exist, may shed light on whether the April 3, 2009, surgery was rendered in a medical emergency and whether a VA facility was feasibly available at the time of his private surgery.  See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002(b), (c).  

Fourth, after securing any additional VA evidence, a medical opinion is required to determine whether the April 3, 2009, surgical hospitalization at the Waldo County General Hospital was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The VA physician should also opine on whether on April 3, 2009, a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2002 & Supp. 2011).  

Accordingly, the case is REMANDED for the following action:

1.  A determination should be made as to whether the Veteran's service-connected PTSD is permanent and total in nature.  

If it is determined that his PTSD is permanent in nature, then 38 U.S.C.A. § 1728 applies since he would meet the requirement of being a Veteran who is permanently and totally disabled as a result of a service-connected disability.  See 38 C.F.R. § 17.120(a)(3) (2011).   

If it is determined that his PTSD is not permanent in nature, then his treatment on April 3, 2009, was for a nonservice-connected disability and 38 U.S.C.A. § 1725 applies, pursuant to the Veterans Millennium Health Care and Benefits Act.  See 38 C.F.R. § 17.1000 (2011).   

2.  The Veteran and his private physician should be asked submit evidence regarding his Medicare Part A and Part B coverage.  They should be specifically requested to provide evidence of the specific amount of his surgical expenses from April 3, 2009, not covered by Medicare.  

A determination should be made as to whether the outstanding amount constitutes a copayment, deductible, or uncovered charges.  

3.  Any medical or administrative records should be obtained from the VAMC in Togus, Maine, that are dated from March 2009 to April 2009.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect should be documented in the file.

(The Veteran has stated that, prior to his surgery, he visited the VAMC in Togus, Maine, sometime in March 2009 or April 2009 to inquire if the VA would perform the septoplasty.  He contends that VA medical personnel at the VAMC in Togus, Maine, informed him that they could not perform the surgery for one to two weeks.  If these records exist, they may be pertinent to the issues of whether a medical emergency existed and whether a VA facility was feasibly available at the time of his private surgery.)

4.  After securing the above records, a medical opinion should be requested.  The examiner should review the claims file, including the medical records and the Veteran's assertions.  He or she should then provide an opinion to the following questions:

(a) Was the Veteran's medical condition on April 3, 2009, of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?  

In addressing this question, the examiner should consider whether there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The examiner should consider and address the private medical letters of Dr. E.M. dated in July 2009 and March 2010.

(b) Were VA facilities feasibly available on April 3, 2009, and would an attempt to use them beforehand have been reasonable by a prudent layperson?  

In addressing this question, the examiner may consider such factors as whether the VA facility had available room, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment (including the complexity of the surgery) making it necessary or economically advisable to use non-VA facilities, or if the Veteran was not responsible for going to the non-VA facility.  

A clear rationale for the opinion must be provided by the VA examiner.

5.  When the development requested has been completed, the case should be reviewed by the VAMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should contain the most recent provisions of 38 U.S.C.A. § 1725 and § 1728 and any applicable regulations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


